DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 1-9 were objected to because of informalities.  Applicant has amended claim 1 for correction, therefore the objection to claims 1-9 is withdrawn.
3.	Claim 15 was objected to because of informalities.  Applicant has amended claim 15 for correction, therefore the objection to claims 15 is withdrawn.
Allowable Subject Matter
4.	Claims 1-15 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Zhou (US2013/0279750) discloses a system and method for identification of foreign object debris using imaging.  However, nothing in the prior art showed or suggested a system for unmanned aerial vehicle (UAV)-based foreign object debris (FOD) detection comprising: a computer system, the computer system comprising: a user input device, a display screen, a UAV-based foreign object debris (FOD) detection method executable by the computer system, and, a foreign object debris (FOD)-free reference image library accessible by the UAV-based FOD detection method, the FOD-free reference image library further comprising a plurality of FOD-free reference images of a runway surface; a plurality of unmanned aerial vehicles (UAVs), each UAV having an electro-optical (EO) sensor configured to obtain live images of the surface of the runway, each UAV configured to conduct an aerial inspection sweep of the runway surface in accordance with information received from the UAV-based FOD detection method; and a wireless network communicatively coupling the UAV-based FOD detection method with the plurality of UAVs, wherein the UAV-based FOD detection method displays one or more graphical user interfaces to a user on the display screen allowing the user to input selections which define a UAV-based aerial inspection sweep of a selected runway surface for FOD by the plurality of UAVs; further wherein the UAV-based FOD detection method receives live images of the runway surface captured by each of the EO sensors of the plurality of UAVs during the UAV-based aerial inspection sweep of the runway surface and compares the live images to corresponding FOD-free reference images of the runway surface obtained from the FOD-free reference image library and determines if candidate FOD is detected on the runway surface based on the comparison, and further wherein when candidate FOD is detected, the UAV-based FOD detection method displays one or more graphical user interfaces to the user identifying the candidate FOD as required by independent claim 1.  Furthermore, nothing in the prior art showed or suggested a method for unmanned aerial vehicle (UAV)-based foreign object debris (FOD) detection comprising: generating a first graphical user input (GUI) displayed to a user, the first GUI allowing the user to input selections defining a UAV-based aerial inspection sweep of a runway surface for FOD; receiving the user input(s) defining the UAV-based aerial inspection sweep; receiving a user input to initiate the UAV-based aerial inspection sweep; transmitting information to a plurality of UAVs to transit to a start point of the inspection sweep on the runway, each of the UAVs having electro-optical (EO) sensors for capturing live images of the runway surface during the inspection sweep; initiating the inspection sweep of the runway surface for FOD with the plurality of UAVs aerially transiting the surface runway and transmitting the live images of the runway surface during the inspection sweep; generating a second GUI displayed to the user, the second GUI displaying to the user representations of the progress of the inspection sweep on the runway; receiving the live images of the runway surface captured by the EO sensors of the plurality of UAVs; comparing each of the live images to corresponding FOD-free reference images of the runway surface obtained from a FOD-free reference image library, the FOD-free reference image library further comprising a plurality of FOD-free reference images of the runway surface; determining whether candidate FOD are detected in the live images based on the comparison with the FOD-free reference images; and when a candidate FOD is detected, updating the first GUI with information identifying the candidate FOD, and updating the second GUI with information identifying the candidate FOD as required by independent claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667